DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “apparatus controllable by the user to selectively fill and drain water from inside the tub” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roguebrune (US Patent No. 5,056,169) in view of Ouyoung (US Patent Publication No. 2010/0325789).
Re. claim 1, Roguebrune discloses a walk-in tub comprising contiguous bottom, front, back, and end walls, wherein the front wall further comprises a door opening (see Figure 1) and an outwardly swinging door (20; see col. 2, lines 43-51) providing ingress into and egress from the tub, and a switch (see Figure 7) to facilitate release of the outwardly swinging door.  
Roguebrune, however, does not explicitly recite the switch being accessibly mounted, or a touch switch.
Ouyoung teaches that it is old and well known in the art of baths to provide a switch that is a touch switch (251) and is accessibly mounted (on the top surface of the sidewall; see Figures 2 and 4 and paragraph 0078).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roguebrune to include the touch switch being accessibly mounted as taught by Ouyoung to make using make opening the door easier for users inside the batch.
Re. claim 2, Roguebrune further discloses a walk-in tub comprising an electromagnetic door latch assembly (40, see Figures 1 and 7).
Re. claim 11, Roguebrune further discloses a walk-in tub wherein the contiguous bottom, side and end walls are fabricated from solid surface materials (fiberglass, see col. 2, lines 28-30).  
Re. claim 12, Roguebrune further discloses a walk-in tub further comprising a seat (see Figure 8) having some portion that is fabricated from solid surface materials and is contiguous with the front, back, bottom and one end wall (fiberglass, see col. 2, lines 28-30). 
Re. claim 15, Roguebrune further discloses a walk-in tub further comprising apparatus controllable by the user to selective fill and drain water from inside the tub (see col. 3, lines 65-68).

Claim(s) 5 and 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roguebrune and Ouyoung as applied to claim 1 and further in view of Wright et al. (US Patent Publication No. 2005/0102746).
Re. claim 5, Roguebrune does not explicitly recite a combination of the walk-in tub of claim 1 with a shower that has at least two walls contiguous to the tub.  
Wright teaches that it is old and well known in the art of walk-in baths to include a shower that has at least two walls contiguous with the tub (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roguebrune to include the shower as taught by Wright to provide greater utility to the device by allowing it to be used as either a bath or a shower, giving the user greater bathing preference.
Re. claims 13 and 14, Roguebrune does not explicitly recite a combination of the walk-in tub of claim 1 with a shower having a plurality of walls each joined to at least one wall of the tub wherein at least two shower walls are each joined to at least one wall of the walk-in tub.
Wright teaches that it is old and well known in the art of walk-in baths to include a shower having a plurality of walls each joined to at least one wall of the tub (see Figure 1) wherein at least two shower walls are each joined to at least one wall of the tub.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roguebrune to include the shower as taught by Wright to provide greater utility to the device by allowing it to be used as either a bath or a shower, giving the user greater bathing preference.
Re. claim 16, Roguebrune does not explicitly recite at least one shower head or hose-mounted shower.
Wright teaches that it is old and well known in the art of walk-in baths to include a shower further comprising at least one shower head or hose-mounted sprayer (24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roguebrune to include the shower heard or hose-mounted sprayer as taught by Wright to provide greater utility to the device by allowing it to be used as either a bath or a shower, giving the user greater bathing preference.

Allowable Subject Matter
Claims 3-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stafford et al. (US Patent Publication No. 2012/0192350), Dannenberg et al. (US Patent No. 5,163,187), and Skinner (US Patent Publication No. 2006/0230526), are analogous because they discloses significant portions of the claimed invention.
Corwin JR, et al (US Patent Publication No. 2017/0298667), Sanchirico, JR et al. (US Patent Publication No. 2005/0237214) and Ben Abdelaziz (US Patent Publication NO. 2017/0058577) are analogous because they disclose systems of securing doors with electromagnetic latches.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754